


Exhibit 10(m)(m)

 

[Letter from Carly Fiorina to Peter Blackmore, Jeff Clarke, Bob Napier, Shane
Robison, Mike Winkler and others.]

 

 

[ex10-mm1491image002.gif]

Hewlett-Packard Company

3000 Hanover Street

Palo Alto, CA 94304-1112

www.hp.com

 

 

Carly Fiorina

 

6 March 2003

Chairman and CEO

 

 

 

 

«first_name» «last_name»

 

 

«title»

 

Dear «first_name»:

 

We are fast approaching the first anniversary of the merger, and I believe we
have forged the right strategy for success as we move the new company forward. 
We have accomplished so much over these past months.  Our management team has
demonstrated great strength and ability despite incredible pressures and, at
times, not a small dose of adversity.  I am glad that you are on the team and I
value your leadership and look forward to your many contributions as we make HP
the best company in the world.

 

As you know, if you remain employed through the merger anniversary date, you
will receive the second retention payment under your executive
severance/retention agreement dated September 17, 2001 (the “Agreement”).  Once
that payment is made, you will have received essentially the same amount you
would have been eligible for as severance had you incurred a Qualifying
Termination under the Agreement — three times the sum of your base and target
annual bonus.  That being the case, the Agreement will not be renewed; however,
subject to the approval of the Human Resources and Compensation Committee of the
HP Board of Directors, the severance provisions of the Agreement other than
those regarding the cash Separation Payment will be extended through September
4, 2003 and, for purposes of the special stock option treatment providing for
full vesting of any unvested options granted prior to May 3, 2002 and three
years (but in no event longer than the original life of the option) to exercise
those options (the “Special Stock Option Treatment”) only, through October 31,
2003.  The extension through September 4, 2003 will include the severance
benefits other than the Separation Payment that would have otherwise only been
available to you in the event of a Qualifying Termination occurring within one
year of a Change in Control (both as defined in the Agreement).  In other words,
should you incur a Qualifying Termination prior to September 4, 2003, you will
not be eligible for any additional cash separation payment under the Agreement,
but you will be eligible for the health benefit continuation, the Prorated
Annual Incentive payment, reimbursement of reasonable legal fees, reimbursement
for financial counseling services, outplacement assistance, gross-up for certain
excise taxes, and the Special Stock Option Treatment all as provided for under
the original terms of the Agreement for a Qualifying Termination occurring
within one year of a Change in Control.  Should you incur a Qualifying
Termination between September 4, 2003 and October 31, 2003, you will be eligible
for the Special Stock Option Treatment.

 

Thank you for your leadership for this critical period, and I look forward to
continue having you on the team as we face the many challenges still ahead of
us.  Please indicate your understanding and acceptance of these terms by signing
and dating this document where indicated below and returning the original to
James Otieno in Palo Alto, building 20A, mail stop 1025.  In addition, if you
have any questions please give

 

--------------------------------------------------------------------------------


 

 

 

[ex10-mm1491image003.gif]

Hewlett-Packard Company

3000 Hanover Street

Palo Alto, CA 94304-1112

www.hp.com

 

 

6 March 2003

Page 2

 

 

James a call at 650-857-8961.   We anticipate the review and approval of the HR
& Compensation Committee of the Board to take place on March 20th.

 

Sincerely,

 

[ex10-mm1491image005.gif]

 

Carly Fiorina

Chairman and Chief Executive Officer

 

 

 

I have read, understand, and agree to the above terms and conditions.  Further,
I agree that the above terms and conditions coupled with my executive severance
and retention agreement dated September 17, 2003 (as modified by the above)
constitute our entire understanding and supersede any prior agreements or
understandings whether written or oral.

 

 

 

 

 

Signature

 

 

 

 

 

Date

 

 

 

 

--------------------------------------------------------------------------------

